Citation Nr: 1744926	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  14-00 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1981 to January 2002.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2015, the Veteran's claim was before the Board and was remanded for additional development.

When the Veteran's claim was last before the Board in July 2016, it was again remanded for additional development.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  VA interprets the schedular requirements in 38 C.F.R. 4.16(a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F.  Generally, VA does not presume a claim for a TDIU is a claim for increase in all service-connected disabilities.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F, Para h.

The Veteran is service-connected for a mood disorder with anxiety and depression rated at 30 percent; mechanical lower back strain with bulging discs L1-L5 rated at 20 percent; recurrent left ankle sprain with medial malleolar ossicles rated at 20 percent; gastroesophageal reflux disease rated at 10 percent; tinnitus rated at 10 percent; radiculopathy, right lower extremity rated at 10 percent; hearing loss, right ear with a noncompensable rating; and meralgia paresthetica, right leg (also claimed as right leg pain) with a noncompensable rating.  Although the Veteran is receiving a 70 percent combined rating, no one disability alone is rated at 40 percent or greater.  Accordingly, the Veteran's service-connected disabilities do not render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extraschedular consideration.

The essential issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage"). 38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from nonservice-connected conditions, place him in a different position than other veterans having the same compensation rating.

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As noted, the Veteran may be entitled to a TDIU on an extraschedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disabilities.  38 C.F.R. § 4.16 (b).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  38 C.F.R. §§ 3.340, 3.342, 4.16(b), 4.19.  The Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).  Rather, the regulation requires that, in cases of Veterans who are unemployable by reason of service-connected disabilities and who fail to meet the threshold percentage requirements discussed above contained in 38 C.F.R. § 4.16 (a) (2016), the case is to be submitted to VA's Director of Compensation Service for consideration of whether entitlement to a TDIU is warranted on an extraschedular basis.  See 38 C.F.R. § 4.16 (b) (2016).

In this case, however, the evidence does not suggest that referral to the Director of Compensation Service is warranted for extraschedular consideration as the evidence of record fails to show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Social Security Administration (SSA) records dated April 2012 indicated that the Veteran was found disabled since March 2012 due to a primary diagnosis of disorders of the back (discogenic and degenerative) and a secondary diagnosis of obesity.  Impairment diagnoses were also noted to include hypertension and sleep-related breathing disorders.  Residual functional capacity report showed that from March 2010, the Veteran had exertional limitations, to include lifting and/or carrying objects over 10 pounds, standing and/or walking for a total of 2 hours, and sitting (with normal breaks) for a total of about 6 hours in an 8-hour workday, and postural limitations, to include occasional climbing ramps/stairs/ladders/ropes/scaffolds, balancing, stooping, kneeling, crouching, and crawling.  Past relevant work (PRW) included communications, conductor, and superintendent.  He was found to have no residual functional capacity (RFC) to perform PRW but not limited to unskilled work because of his impairments.  Based on his physical RFC, he demonstrated the maximum sustained work capability for sedentary work.

At a September 2012 VA mental disorders examination the Veteran reported that he finished high school and completed a college degree at Salem University in West Virginia in Broadcast Communications and Art.  While in the military, the Veteran was assigned to a specialized jump unit, but was not deployed to a combat zone.  The Veteran's military occupational specialty (MOS) was communications.  The Veteran separated from the military in 2002 and for 3 years post-service worked with Norfolk Southern Railroad, and then as a superintendent in construction in 2010 when he had to quit both jobs because of his back and his leg.  The Veteran reported that he had not been employed since 2010.  The Veteran stated that he spent his time painting as an artist and spending time with his grandchildren at his daughter's home.  At time of examination, the examiner noted that the Veteran's level of occupational and social impairment was due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

In a December 2012 addendum, the September 2012 VA mental disorders examiner reported that the Veteran's service-connected mood disorder with anxiety and depression in response to the stress of having general medical conditions related to his back and ankle did not, in and of itself render him unable to secure and maintain gainful employment.

A September 2012 VA examination report stated that the Veteran's left ankle and thoracolumbar spine (spine) condition would prohibit physical-type employment but would not prevent sedentary employment.  The Veteran's esophageal condition did not impact his ability to work.

In December 2012, a VA audiologist opined that the Veteran's service-connected bilateral hearing loss and tinnitus did not, in and of themselves, render him unable to secure and maintain substantially gainful employment.  The examiner provided that with appropriate amplification (hearing aids), the Veteran should be able to communicate with others, except in the presence of excessive noise.

December 2015 VA audiology and gastrointestinal (GI) examination reports state that the Veteran's tinnitus and esophageal conditions did not impact ordinary conditions of daily life, including ability to work.  Regarding hearing loss, the Veteran reported struggling in adverse listening environments.  However, the examiner opined that "with reasonable accommodation according to the Americans with Disabilities Act, hearing loss and tinnitus alone should not prevent employment in a loosely supervised situation with limited public contact.  However, his ability to communicate without face-to-face encounters would be limited.  He would have difficulty understanding speech on the telephone and in encounters with unfamiliar speakers."  The VA joints and spine examiner provided the following opinion regarding the effects of the Veteran's left ankle and low back disabilities on his employability.

The [V]eteran initially worked as a line cook and stocking shelves after leaving the service.  He then worked on the railroad for approximately 3 years but could not handle the physical demands of this work.  He then began working as a construction supervisor and did this until he retired around 2010.  He reports that this last job did not involve physical work.  The Veteran does not claim or exhibit any limitation of his ability to work due to his GERD [(gastroesophageal reflux disease)] condition.  His SC [(service-connected)] back condition significantly limits his ability to perform lifting and bending and prolonged standing and walking.  His left ankle condition likewise limits standing and walking.  Due to the severity and combined manifestations of his service connected disabilities, the Veteran is limited to sedentary work.  For purposes of this evaluation, sedentary work is defined as follows:  Exerting up to 10 pounds of force occasionally (Occasionally:  activity or condition exists up to 1/3 of the time) and/or negligible amount of force frequently (Frequently:  activity or condition exists from 1/3 to 2/3 of the time) to lift, carry, push, pull, or otherwise move objects, including the human body.  Sedentary work involves sitting most of the time, but may involve walking or standing for brief periods of time.  Jobs are sedentary if walking and standing are required only occasionally and all other sedentary criteria are met.

In a December 2015 addendum, the examiner explained that the Veteran had significant limitations and was limited to sedentary type work activities and that this opinion included consideration for all his service-connected disabilities, including service-connected meralgia paresthetica, hearing loss, tinnitus, and his mental health condition.

Subsequent to the July 2016 Board remand, the Veteran underwent a VA contract examination for a TDIU.  In regards to the Veteran's esophageal conditions, in the November 2016 report, the examiner indicated that the Veteran's condition did not impact his ability to work.  The examiner provided the rationale that the Veteran could function in an occupational environment as long as he took Nexium.  When he got a severe bout of heartburn, it would take 2 hours before symptoms got better or disappeared.  In regards to the Veteran's hearing loss and tinnitus, in the November 2016 report, the examiner indicated that the Veteran's conditions impacted ordinary conditions of daily life, including ability to work.  The examiner provided that the Veteran's hearing loss caused great frustration in all aspects of daily activities and strained interpersonal relationships.  The examiner provided that the Veteran's tinnitus intermittently distracted his attention to tasks, especially when occurring while having a headache.  The examiner provided that the Veteran's hearing impairment may make communication difficult under certain conditions, which may disrupt daily activities at home and at work.  In regards to the Veteran's thoracolumbar spine (back) condition, in the November 2016 report, the examiner indicated that the Veteran's condition impacts his ability to work.  The examiner provided that the Veteran is limited in bending, lifting, and prolonged walking, but would be able to do sedentary work.  The examiner further provided that the Veteran took hydrocodone which made him drowsy and less alert.  The examiner indicated that the Veteran would not be able to climb ladders or work at heights and could not tolerate prolonged walking/standing.  In regards to the Veteran's ankle condition, in the November 2016 report, the examiner indicated that the Veteran's condition impacted his ability to perform occupational tasks.  The examiner provided that the Veteran would be unable to tolerate prolonged walking, climbing, and walking on uneven or rough terrain.  In regards to the Veteran's peripheral nerve condition, in the November 2016 report, the QTC examiner indicated that Veteran's condition impacted his ability to work.  The examiner provided that because of numbness of his right leg associated with pins and needles sensation, it would be unsafe for him to climb ladders, work at heights, and walk on uneven terrain.  The examiner provided that the Veteran would not be able to do a physical job like construction.  In regards to the Veteran's mental health disorder, in the December 2016 report, the indicated that the Veteran's prior service-connected diagnosis of Mood Disorder was no longer viable for the DSM-V.  The current two diagnoses (Panic Disorder and Adjustment Disorder with depressed mood) given to replace that diagnosis are a more accurate descriptor to account for these symptoms.  The examiner provided that the Veteran would show mostly functional ability in an occupational setting.  The presence of panic attacks would however, create limitations and require the Veteran to be allowed time periods to cope with his panic attacks when they occurred.

The Veteran has a high school diploma and completed a bachelor's degree in Broadcast Communications from Salem University.  While in the military, he worked as a communication chief for four years, presidential support specialist for 2 years, and parachutist for twelve years in the U.S. Marine Corps.  The Veteran retired in 2002.  Post-service, the Veteran initially worked as a line cook and stocking shelves.  He worked as a conductor for the railroad for approximately 3 years but could not handle the physical demands of this work.  He then began working as a construction supervisor and did this until he retired around 2010. He began receiving Social Security benefits in 2010 for his back condition and obesity.  During his September 2012 VA mental disorders examination, the examiner noted that the Veteran's level of occupational and social impairment was due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  Thereafter, in a December 2012 addendum, the September 2012 VA mental disorders examiner reported that the Veteran's service-connected mood disorder with anxiety and depression in response to the stress of having general medical conditions related to his back and ankle does not, in and of itself render him unable to secure and maintain gainful employment.  In the September 2012 VA examination report the examiner provided that the Veteran's left ankle and thoracolumbar spine condition would prohibit physical-type employment but would not prevent sedentary employment.  The examiner further indicated the Veteran's esophageal condition did not impact his ability to work.  In December 2012, a VA audiologist opined that the Veteran's service-connected bilateral hearing loss and tinnitus did not, in and of itself, render him unable to secure and maintain substantially gainful employment.  The examiner provided that with appropriate amplification (hearing aids), the Veteran should be able to communicate with others, except in the presence of excessive noise.  The December 2015 VA audiology and gastrointestinal (GI) examination reports stated that the Veteran's tinnitus and esophageal conditions did not impact ordinary conditions of daily life, including ability to work.  In a December 2015 addendum, the examiner explained that in consideration for all the Veteran's service-connected disabilities, including service-connected meralgia paresthetica, hearing loss, tinnitus, and his mental health condition, the Veteran had significant limitations and was limited to sedentary type work activities.  Further, in the November 2016 examination for a TDIU, the examiners provided that the Veteran's esophageal condition did not impact his ability to work.  The QTC examiner provided that the Veteran's hearing loss and tinnitus conditions may make communication difficult under certain conditions, which may disrupt daily activities at home and at work.  The examiner indicated that the Veteran's back condition limited the Veteran in bending, lifting, and prolonged walking, but he would be able to do sedentary work.  The examiner provided that the Veteran's peripheral nerve condition caused numbness of his right leg associated with pins and needles sensation, and it would be unsafe for him to climb ladders, work at heights, and walk on uneven terrain.  The examiner provided that the Veteran would not be able to do a physical job, like construction.  In the December 2016 examination report regarding the Veteran's mental health disorder, the examiner indicated that the Veteran would show mostly functional ability in an occupational setting.  The presence of panic attacks would however, create limitations and require the Veteran to be allowed time periods to cope with his panic attacks when they occurred.

The AOJ received a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) in September 2016 from the Veteran's last employer.  The employer indicated that the Veteran had last worked there in May 2010 as a project superintendent for a general contractor and that he had been laid off due to the shortage of work and lack of contracts.  Concessions made to the Veteran were noted to include a request from the Veteran to sit down during the day as he could not stand for long without pain; he was noted to be a good manager but required special attention and a side mount grab bar had to be installed in his truck so he could get in and out of the vehicle.

In consideration of the evidence of record, the Board finds that the Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.  To the extent the Veteran's service-connected disabilities affect the Veteran's employment; the Board finds the assigned schedular ratings for the disabilities compensate the Veteran for such impairment.  The Veteran reported that he stopped working as a superintendent in 2010 due to his back and right leg disabilities.  However, in reviewing the overall record, the Veteran's last employer, while noting that the Veteran requested to sit during the day due to pain, indicated that the Veteran was laid off because of a lack of work.  That employer also noted that while concessions were made because of the Veteran's pain to allow him to sit down and to install a grab bar in his vehicle, he was described as a good manager.  The Board does not find that the Veteran's service-connected back and leg disabilities would preclude all forms of gainful employment, particularly with consideration of his education level and years of experience in skilled occupations.  Moreover, the other service-connected disabilities, including the Veteran's mood disorder with anxiety and depression, recurrent left ankle sprain with medial malleolar ossicle, gastroesophageal reflux disease, hearing loss, right ear, and tinnitus, do not appear to impact the Veteran's employability in a manner that would preclude all forms of gainful employment either singly or in combination with each other and the service-connected right leg and back disabilities.  Therefore, the Board finds that referral for extraschedular consideration is not appropriate and a TDIU rating is not warranted.  See 38 C.F.R. § 4.16 (b).

In reaching the above-stated conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a TDIU is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


